                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 15-cv-01854-CMA

LARRY IVAN BEHRENDS,

       Debtor.

JOLI A. LOFSTEDT, as Chapter 7 Trustee for the bankruptcy estate of Larry Ivan
Behrends,

       Plaintiff,

v.

VICKIE L. OLETSKI-BEHRENDS, and
21st CENTURY FINANCIAL SERVICES, LLC,

       Defendants.


          ORDER GRANTING MOTION TO RELEASE GARNISHED FUNDS
                   FROM JP MORGAN CHASE BANK N.A


       Before the Court is Defendant Vickie L. Oletski-Behrends’ Motion for Order to

Release Garnished Funds from JP Morgan Chase Bank N.A. (Doc. #38.) Upon review

of the Motion and the case file, it is hereby

       ORDERED that Defendant’s Motion for Order to Release Garnished Funds from

JP Morgan Chase Bank N.A. (Doc. # 38) is GRANTED. It is
      FURTHER ORDERED that JP Morgan Chase Bank N.A. shall promptly release

all funds being held pursuant to the Writ of Garnishment (Doc. # 30).



      DATED February 12, 2019



                                         BY THE COURT:



                                         __________________________________
                                         CHRISTINE M. ARGUELLO
                                         United States District Judge




                                           2
